 1   Dianne Crandell Kerns, Trustee
     Office of the Chapter 13 Trustee
 2   Mailing Address:
     31 North 6th Avenue, Suite105-152
     Tucson, AZ 85701
 3   TELEPHONE 520.544.9094
     FACSIMILE 520.544.7894
 4   MAIL@DCKTRUSTEE.COM


 5

 6

 7

 8
                                         United States Bankruptcy Court
 9                                              District Of Arizona
10

11

12
     In re:                                           )
13
                                                      )
14   RICKY RANDOLPH BUCHANAN                          )          Case No. 4:19-bk-206-BMW
                                                      )
15   DANE YVETTE BUCHANAN                             )
                                                      )
16
                                          Debtors     )          Chapter 13
17                                                    )
     Last four digits of Social Security No(s).: 3685 )
18                                               5920 )
     __________________________________________)
19

20
                                                  Notice of Return of
21                                Proposed Stipulated Order on Confirmation (SOC)
                                             Notice of Motion to Dismiss
22
                                                          And
23                                Notice of Intent to Upload Order Dismissing Case

24
               Dianne C. Kerns, Trustee for the above-captioned estate, hereby gives notice that the
25

26   Order Confirming Chapter 13 Plan has been reviewed by the Trustee and is being returned to

27   Debtor’s counsel for the following reasons:
28




     Case 4:19-bk-00206-BMW                Doc 38 Filed 10/22/19 Entered 10/22/19 07:55:02             Desc
                                           Main Document    Page 1 of 4
 1          1. Chapter 7 Liquidation. Trustee objects to confirmation because the chapter 7
               liquidation value of the estate has been underreported. Based on the proofs of claim
 2
               and schedules filed to date, Trustee calculates the chapter 7 liquidation of the estate to
 3             be $3,663.34:

 4                Best Interest of Creditors Test:
 5                   Value of Debtor’s interest in nonexempt property           $    4,884.45

 6
                     Plus: Value of property recoverable under avoiding
 7                   powers

 8                   Less: Estimated Chapter 7 administrative expenses          $    1,221.11

 9
                     Less: Amount to unsecured priority creditors               $        0.00
10
                    Equals: Estimated amount payable to unsecured non-
11
                    priority claims if Debtor filed Chapter 7Paragraph (2)
12                  to be completed by debtors whose current monthly        $     3,663.34
                    income exceeds the state’s median income.
13                             This objection may be resolved by providing an updated plan summary
                with the corrected chapter 7 liquidation value with the proposed Stipulated Order
14
                Confirming or providing Trustee with detailed accounting of liquidation value.
15
            2. The Trustee objects to confirmation because the plan is not confirmable because it does
16             not comply with 11 U.S.C.§1325(b)(1)(B). According to Debtor’s Form I22C, the
               disposable income of $1304.35, multiplied by 60 months, results in a dividend to
17             unsecured creditors of $78261.00. Pursuant to Trustee’s calculations, the dividend to
18
               unsecured creditors is $13777.03. This objection may be resolved by increasing the
               plan base to comply with 11 U.S.C.§1325(b)(1)(B).
19
            The Trustee reserves the right to raise any further objections that may become apparent at
20
     a later date. The Trustee further gives notice that the debtor is required to resolve the above
21

22   issues, resubmit the Order Confirming Plan to the Trustee and file a Notice with the Court stating

23   the issues have been resolved.
24
            This Notice will serve as the Trustee’s Motion to Dismiss the case in the event the above
25

26
     issues are not resolved within 30 days from the date of this Notice.

27          Pursuant to L.R.B.P. 2084-10(b), the Debtor has 30 days to comply with the Trustee’s
28   requests, or the Trustee will upload and serve a proposed dismissal order stating the Debtor has




     Case 4:19-bk-00206-BMW           Doc 38 Filed 10/22/19 Entered 10/22/19 07:55:02                  Desc
                                      Main Document    Page 2 of 4
 1   failed to comply with the Trustee’s request. If the Debtor is unable to comply with the
 2
     requirements within 30 days, an extension of time should be requested from the Bankruptcy
 3
     Court stating the reasons for the delay.
 4
            Dated this 22nd day of October, 2019.
 5

 6
                                                    OFFICE OF THE CHAPTER 13 TRUSTEE
 7                                                  7320 N. La Cholla #154-413
                                                    Tucson, AZ 85741
 8

 9
                                                    By /s/ DCK 011557
10                                                     Dianne C. Kerns, Chapter 13 Trustee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:19-bk-00206-BMW          Doc 38 Filed 10/22/19 Entered 10/22/19 07:55:02             Desc
                                     Main Document    Page 3 of 4
 1   A copy of the foregoing NOTICE OF RETURN OF PROPOSED STIPULATED ORDER
     ON CONFIRMATION (SOC), NOTICE OF MOTION TO DISMISS AND NOTICE OF
 2
     INTENT TO UPLOAD ORDER DISMISSING CASE
 3   was filed with the United States Bankruptcy Court and a copy
     transmitted via electronic or first class
 4   mail this 10/22/2019 to:
 5
     Ricky & Dane Buchanan
 6   42050 W. Ramona St.
     Maricopa, AZ 85138
 7   Debtors
 8
     John D. Yohe, Esq.
 9   3933 S. McClintock Dr.#500
     Tempe, AZ 85282
10   Attorney for Debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:19-bk-00206-BMW       Doc 38 Filed 10/22/19 Entered 10/22/19 07:55:02   Desc
                                  Main Document    Page 4 of 4
